831 F.2d 305
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Richard A. BECKER, Petitioner,v.DEPARTMENT OF TREASURY, Respondent.
Appeal No. 87-3399
United States Court of Appeals, Federal Circuit.
September 9, 1987.

Before NIES, BISSELL and ARCHER, Circuit Judges.
PER CURIAM.


1
Richard A. Becker petitions for review of the order and decision of the Merit Systems Protection Board (MSPB or board), Docket No. NY34438610520, dismissing his appeal for lack of jurisdiction.  We affirm.*


2
The MSPB's appellate jurisdiction is limited solely to those actions which are specifically designated by law, rule or regulation.  5 U.S.C. Sec. 7701(a) (1982); Synan v. Merit Systems Protection Board, 765 F.2d 1099, 1100 (Fed.  Cir. 1985).  Petitioner relies on 5 C.F.R. Sec. 1201.3(a)(7) and (19) (1987), but has failed to establish either that he was '[d]isqualifi[ed] . . . because of a suitability determination' or that he was subject to '[e]mployment practices administered by the OPM.'  Rather, petitioner was merely not selected for employment by the Internal Revenue Service, which is not an action appealable to the MSPB.  In the absence of an appealable action, general assertions of age discrimination, retaliation, constitutional and other violations and the like do not show any error on the part of the board.  Accordingly, the board's decision was not arbitrary, capricious, an abuse of discretion, unsupported by the evidence, or otherwise not in accordance with law.  See 5 U.S.C. Sec. 7703(c) (1982).



*
 Petitioner's motion to add 'IRS/Merit Protection Board and Office of Pers Management' as parties respondent is mooted by our decision